PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/231,360
Filing Date: 21 Dec 2018
Appellant(s): GPCP IP Holdings LLC



__________________
Daniel J. Warren
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 08/03/2021.




(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 06/24/2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”


(2) Response to Argument

The Appellant argues the relied upon references of Price, Ray, and Gordon in the rejection of claims 1 and 5 all suffer from the same deficiency. “Specifically, each of these references describe using friction to separate adjacent sheets as opposed to the ability of the elastomeric material to resist flexion or expansion as is claimed herein. Such resistance clearly is not the same function as enhancing friction” (Appeal Brief top of page 6).  
In view of the Examiner, the primary reference of  Price discloses an article dispenser (80; Figure 1) comprising a nozzle assembly (86) for dispensing wrapped articles (98; Figure 14), the nozzle assembly (86) comprising:
a nozzle (90) configured to allow a wrapped articles (98; Figure 14) band to be dispensed therethrough, the wrapped articles (98; Figure 14) band comprising a plurality of article packets (100) separably connected to one another in a serial manner (see Figure 16);
wherein the nozzle (90) defines an orifice (92; dispensing opening in 86) extending therethrough and configured to expand (nozzle expands to allow exit of articles; see Figure 3) to allow the wrapped articles (98; Figure 14) to be pulled therethrough (see Figure 1).
Price does not disclose the articles to be dispensed as being usable cutlery.
Inaba discloses a package for food utensils (Figure 7) wherein articles to be dispensed as individually wrapped cutlery in the form of a separable band.

It would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified the teachings of Price to have included the articles to be dispensed as being individually wrapped cutlery in the form of a separable band as taught by Inaba because wrapped cutlery would provide utensils to a user in an improved sanitary condition. 

Price discloses the nozzle (90) can comprise any suitable material which provides sufficient frictional drag [Para. 0085].

Prices in view of Inaba do not disclose the nozzle is formed of an elastomeric material.
Ray discloses a wipes dispenser wherein a nozzle for dispensing sheets is formed of an elastomeric material (the aperture is provided as a slit in an elastomeric element, with the slit providing resistance to the pulling of the wipes out of the container; Para. [0004]).

It would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified the teachings of Price in view of Inaba to have included the nozzle formed of an elastomeric material as taught by Ray because an elastomeric material nozzle would provide resistance to the exiting articles and revert to its original shape after dispensing.

Price in view of Inaba do not specifically disclose the nozzle is configured such that a pulling force required to pull one of the cutlery packets through the elastomeric material of the nozzle is greater than a tensile force required to separate adjacent cutlery packets.

Gordon discloses a wipes dispenser (Figure 2) wherein a plurality of configured perforations line in the wipes in combination of the aperture of the nozzle (11) allow for a controlled dispensing of wipe sheets from the dispenser such that a pulling force required to pull the head of the wipe through the nozzle is greater than a tensile force required to separate adjacent wipe. Therefore allowing the adjacent wipe to be separated when pulling the wipes through the nozzle.

It would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified the teachings of Price in view of Inaba and Ray to have included the nozzle aperture configured such that a pulling force required to pull the head of the article is greater than a tensile force required to separate adjacent article packets as taught by Gordon because the dispenser would allow the first article to be pulled through the nozzle and separated as the following article in retained in the nozzle aperture for a second removal process by a user.

Therefore, in view of the Examiner the cited references of Price in view of Inaba in view of Ray and further in view of Gordon disclose all claimed limitations of the claim 1 as claimed.
The Appellant argues only the use of friction is discussed in all the relied upon references and the references do not disclose “The elastomeric material of the nozzle resists flexion or expansion…  The ability of the elastomeric material to resist flexion or expansion clearly is not the same function as enhancing friction or drag.”

The Appellant suggests the references of Price in view of Inaba in view of Ray and Gordon disclose dispensing nozzles apertures use friction or drag to separate the articles from the dispenser.  On this point, the Examiner agrees, the functioning of the dispenser nozzle aperture resulting in separating articles is from the friction experienced by the articles being withdrawn through the nozzle aperture.  Wherein the friction or drag experienced by the articles being removed through the nozzle aperture creates a tensile force on the wrapping of the band of articles being removed. As the articles are pulled the friction or drag resistance experienced by the next article to be removed through the aperture of the nozzle experiences a tensile force on the band which is sufficiently greater than the force required to separate the first article from a next to be delivered article.  Thereby, separating the first article from the next to be removed article.
The Appellant argues the nozzle assembly of the invention comprises an elastomeric material and the elastomeric material resists flexion or expansion, which creates a tensile force required to separate the first cutlery packet from the second cutlery packet. The Appellant suggests friction between the article band being pulled and the nozzle assembly play no roll in separating the articles of the applicant invention.
Appellant’s specifications disclose the separating mechanism “as a result of the nozzle 112 resisting flexion or expansion,” in Paragraph [0056] of the specifications.  The specifications do not provide any additional reading as what is in flexion or expansion of the elastomeric nozzle assembly that provide the tensile force required to separate the articles however the Appellant argues in the Appeal Brief that it’s not friction or drag.  In Merriam-Webster dictionary online, the words flexion and expansion are defined as:
flexion:  the act of flexing or bending
	expansion:  the act or process of expanding

In view of the Examiner, the nozzle assembly of Price in view of Inaba in view of Ray and further in view of Gordon during use experiences both flexion and expansion (see Figures 1,2,3 and 19; in Price) as per definition.  When articles are extracted from nozzle of the flexible panel member (90; Price) the nozzle assembly is initially in a resting state as shown in Figure 2. Upon the process of removal of an article, the nozzle assembly (flap members of 90) bends and flexes upwards as shown in Figure 1, wherein the portion of the nozzle 90 is shown to bend upwards toward the direction of articles extraction away from the center of 90. Furthermore, the opening of the nozzle assembly expands to allow the larger sized articles to exit through the aperture and allow the flexible panel member to return to it’s original shape after dispensing.  Thus, the cited references of Price in view of Inaba in view of Ray and further in view of Gordon disclose the nozzle assembly comprised of an elastomeric material and experiences both flexion and expansion as argued.
The Appellant also argues the relied upon references of Price in view of Inaba in view of Ray and further in view of Gordon disclose only the use of friction as a force which separates the articles and the Appellant’s nozzle assembly, makes use of the elastomeric material and the flexion or expansion to separate the articles.  Thereby, arguing the nozzle assembly of the Appellant make no use of the friction but only the flexion or expansion of the elastomeric material results in creating a grip on the articles being pulled, wherein the pulling force required to pull the second article is greater than a tensile force required to separate the first article form the second article.  In view of the Examiner, the natural world comprises friction, whenever two elements rub against each other the resistance experienced against the motion is the result of friction, for brevity. Appellant’s elastomeric nozzle assembly is a nozzle assembly comprised of a rubber like material by definition. If no friction existed in the Appellant’s nozzle assembly, the band of wrapped cutlery being pulled would not have any resistance between the surface of the wrapped cutlery and the elastomeric (rubber like) material surface. Thus, the articles would simply slide out and the user would not be able to separate the perforated article web because the flexion and expansion would not be able to resist the pulling force.  It is actually the frictional forces of the nozzle assembly aperture, which resists the expansion or flexion against the surface of the articles being pulled that creates a tensile force that is sufficient to rupture the perforations of the wrapped band thereby separating the first article from the second article.  Thus, Appellants arguments that Price in view of Inaba in view of Ray and further in view of Gordon dispensers use friction to separate articles is different from the Appellant’s nozzle assembly operation are not persuasive.
In response to Appellant’s arguments that Price in view of Inaba in view of Ray and further in view of Gordon disclose resistance resulting from enhancing friction as opposed to the Appellant’s nozzle assembly comprised of an elastomeric material using the flexion or expansion for resulting in the pulling force as being greater than the tensile force between the articles, a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.


For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,

Rakesh Kumar
/RAKESH KUMAR/Primary Examiner, Art Unit 3651                                                                                                                                                                                                        
Conferees:

/GENE O CRAWFORD/Supervisory Patent Examiner, Art Unit 3651                                                                                                                                                                                                        
/SUE LAO/
Primary Examiner


Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.